DISMISS and Opinion Filed December 15, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00248-CV

                     CONNIE MARIE MACINNES, Appellant
                                   V.
               DEBORAH BUTTS AND DARLENE CRANDALL, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-03784-I

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Before the Court is appellees’ motion to dismiss the appeal. Appellees contend the

appeal should be dismissed because appellant, appearing pro se, has failed to file a brief that

complies with the rules of appellate procedure. See TEX. R. APP. P. 38.1.

       Initially, we must note that a pro se litigant is held to the same standards as licensed

attorneys and must comply with applicable laws and rules of procedure. See Strange v. Cont’l

Cas. Co., 126 S.W.3d 676, 677-78 (Tex. App.—Dallas 2004, pet. denied). On appeal, as at trial,

the pro se appellant must properly present its case.

       Appellant’s original appellate brief was deficient. We notified appellant of the multiple

deficiencies and directed her to file an amended brief. We cautioned appellant that failure to file

an amended brief correcting the deficiencies may result in dismissal of the appeal without further

notice. Appellant filed an amended brief. The amended brief, however, failed to correct all of
the deficiencies. Among other deficiencies, the amended brief contains no citations to the record

and fails to contain a clear and concise argument for the contentions made with appropriate

citations to authorities. See TEX. R. APP. P. 38.1 (d), (g) & (i).

       Appellant filed a response to appellees’ motion, but nothing in her response persuades us

her appeal should not be dismissed. We have given appellant an opportunity to correct her

amended brief.     Because her amended brief failed to correct major deficiencies, we grant

appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(b) & (c).




                                                       /Lana Myers/
                                                       LANA MYERS
140248F.P05                                            JUSTICE




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CONNIE MARIE MACINNES, Appellant                    On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas.
No. 05-14-00248-CV        V.                        Trial Court Cause No. DC-12-03784-I.
                                                    Opinion delivered by Justice Myers.
DEBORAH BUTTS AND DARLENE                           Justices Bridges and Lang-Miers,
CRANDALL, Appellees                                 participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees DEBORAH BUTTS AND DARLENE CRANDALL
recover their costs of this appeal from appellant CONNIE MARIE MACINNES.


Judgment entered this 15th day of December, 2014.




                                             –3–